Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Qu (CN-102551071-A) in view of Liu (CN-107334146-A), Yamazaki (JP-1056976-A), and Wei (CN-101326952-B), with evidence from Wong (“What is konjac gum?”), Soy (“Nutritional Information, Diet Info and Calories in Soy Protein, Isolate.”) and Gallary (“Are Vital Wheat Gluten and Wheat Gluten the Same Thing?).
Regarding claims 1, 2, and 4, Qu teaches a peanut vegetarian ham meat replacement containing Dry peanut coarse tissue protein, parts soybean protein, gluten powder, and Table salt [pg. 3, ¶2].  
Qu does not specifically teach a low-temperature defatted peanut protein powder, soybean protein isolate and vital wheat gluten; the claimed concentration of the components of the sausage; or the fat and protein content of the peanut powder, soybean protein isolate, and vital weight gluten.  
Qu teaches the use of soybean protein but is not specific as to a soybean protein isolate.  Liu teaches the use of soybean protein isolate in a meat substitute [pg. 2, ¶10].  It would have been obvious to use the soybean protein isolate of Liu as the soybean protein of Qu as the soybean protein isolate is known to be used in meat substitutes.
Qu teaches the use of gluten powder, also calling it wheat gluten, but not vital gluten powder.  Gallary teaches that vital wheat gluten and wheat gluten are the same [pg. 2, ¶2].  Therefore, the gluten powder of Qu is considered to meet the claims to vital wheat gluten.
Qu teaches the use of a peanut tissue protein but does not state the peanut protein is a low-temperature defatted peanut protein powder.  Liu teaches a low-temperature peanut protein used in a meat substitute [pg. 2, ¶10].  The peanut protein is described as low-fat and is therefore being considered low-temperature defatted peanut powder [pg. 2, ¶6].  It would have been obvious to use the low-temperature defatted peanut protein of Liu in the vegetarian ham of Qu as it is known to use a low-temperature defatted peanut protein in meat substitutes.  
Qu teaches the use of peanut protein, soybean protein, and gluten flour, but not the concentrations claimed.  Liu teaches that soybean isolate is used in vegetarian meat to create a balanced nutrient intake [pg 2, ¶4].  It would have been obvious for a person having ordinary skill in the art to optimize the concentration of soybean isolate in the vegetarian sausage so as to get the desired nutrient intake.  Liu also teaches that wheat gluten is used in vegetarian meat as a strong water absorber [pg 2, ¶5].  It would have been obvious for a person having ordinary skill in the art to optimize the concentration of wheat gluten in the vegetarian sausage so as to obtain the desired amount of water.  Furthermore, Liu teaches peanut protein being used in vegetarian meat to increase the protein content.  It would have been obvious for a person having ordinary skill in the art to have optimized the concentration of peanut protein so as to get the desired amount of protein in the vegetarian sausage.
Qu does not teach the use of glutamine transaminase, also known as transglutaminase, in a vegetarian sausage.  Yamazaki teaches the use of transglutaminase in vegetarian sausage made with vegetable protein as the main raw material.  Transglutaminase is used to obtain a meat-like consistency in the product [0010].  This consistency is dependent on the amount of transglutaminase used [0021].  It would have been obvious for a person having ordinary skill in the art to have optimized the concentration of transglutaminase in the vegetarian sausage so as to get the desired meat-like consistency. 
Wei teaches a low-temperature defatted peanut protein powder with ≤2 wt% fat and ≥60 wt% protein [pg 2, ¶4].  The powder has good functionality such as solubility, water and oil absorption, emulsification, good palatability, and a long storage time [pg 3, ¶7].  It would have been obvious to use the low-temperature defatted peanut protein powder of Wei in the meat substitute of Qu as it provides multiple benefits including long storage life and good palatability.
Regarding claim 2, modified Qu teaches the use of soybean protein isolate as discussed above.  Soy teaches soybean protein isolate as having 88.3 wt% protein and 0.5 wt% fat.  The protein and fat contents of the vital wheat gluten is in the alternative and is therefore not necessary to meet the claim.

Response to Arguments
Applicant’s arguments, filed May 13th, 2022, have been fully considered.
Claims 3 and 5 have been cancelled.  All rejections of these claims have been withdrawn.
Applicant’s arguments concerning the rejection of claims 1, 2, and 4 under 35 U.S.C. 103 have been found not persuasive as, in view the amended claims, a new ground of rejection has been presented.  
Applicant argues that the claimed amounts of low-temperature defatted peanut protein powder, soybean protein isolate, and vital wheat gluten, when used with glutamine transaminase, result in a surprising technical effect [pg 5, ¶3].  The Examiner points out that Yamazaki teaches that the use of glutamine transaminase is known in the making of vegetarian sausage while Liu teaches why a person having ordinary skill in the art would optimize the amounts of the other ingredients, as stated above.  The surprising effects are biproducts of these reasons and would have been found without looking for them by someone using the prior art to create vegetarian sausage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                             

/DONALD R SPAMER/Primary Examiner, Art Unit 1799